Title: To Alexander Hamilton from Jeremiah Olney, 3 May 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, May 3, 1792. “… I beg leave Sir to recall your attention to my Letter of the 9th of April; and to express my anxiety for the replacing the Sum therein mentioned by the 12th instant; otherwise, should the 9,253 Dollars, due that Day, for Drawbacks on Teas exported, be then demanded, it will not be in my power to observe that punctuality, which, as Collector, the Law obliges me to require from Individuals indebted for Duties.…”
